Order entered September 24, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00709-CR

                                WILLIAM AUTREY, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 204th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F10-16130-Q

                                             ORDER
       On May 13, 2014, this Court ordered the Dallas County District Clerk to file a

supplemental clerk’s record within thirty days and ordered appellant to file his brief within sixty

days. The supplemental clerk’s record was not filed until August 19, 2014. To date, appellant

has not filed a brief, nor has counsel sought an extension of time to file appellant’s brief.

       Accordingly, we ORDER appellant to file his brief within TWENTY-ONE DAYS of

the date of this order. No further extensions will be granted absent a showing of extraordinary

circumstances.

                                                        /s/    ADA BROWN
                                                               JUSTICE